Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
A method of data room content evaluation, said method comprising: 
- entering valuation inputs, said valuation inputs indicating expected contents to be determined in a visit to a data room; 
- projecting content ranges for selected valuation inputs; 
- eliciting prior models; 
- interactively estimating conditional probabilities for a likelihood model; 
- generating a projected value of a visit or visits for analysis responsive to said estimated conditional probabilities; comprising:
- selecting a utility function u(.)
- generating a prior value (PV) reflecting a value of information based on currently available information, available prior to said data room visit from the inverse of the selected utility function and a derivative of revenue from oil; 
- generating a posterior value (PoV) reflecting the expected value of information available after said data room visit; and 
- determining the difference between said prior value and said posterior value, said difference indicating an estimate of the value of information (VOI) obtained from visiting said data room.
 - interactively analyzing estimated conditional probabilities to determine the value of data room visits.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
The limitation of projecting content ranges for selected valuation inputs, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “projecting” in the context of this claim encompasses the user manually calculating the numbers of range using formula. 
The limitation of interactively estimating conditional probabilities for a likelihood model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “estimating” in the context of this claim encompasses the user manually calculating the numbers using formula. 
The limitation of generating a projected value of a visit or visits for analysis responsive to said estimated conditional probabilities, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually calculating the numbers using formula.
The limitation of selecting a utility function u(.), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “selecting” in the context of this claim encompasses the user manually comparing formulas and choosing one. 
The limitation of generating a prior value (PV) reflecting a value of information based on currently available information, available prior to said data room visit from the inverse of the selected utility function and a derivative of revenue from oil, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually calculating the numbers using formula. 
The limitation of generating a posterior value (PoV) reflecting the expected value of information available after said data room visit, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually calculating the numbers using formula.
The limitation of determining the difference between said prior value and said posterior value, said difference indicating an estimate of the value of information (VOI) obtained from visiting said data room, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually calculating subtraction between two numbers.
The limitation of interactively analyzing estimated conditional probabilities to determine the value of data room visits, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “analyzing” in the context of this claim encompasses the user manually comparing the numbers from the calculations.

2A Prong 2: This judicial exception is not integrated into a practical application. 
The claim recites the entering and eliciting steps. These steps are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  The above-mentioned functional limitations are well-understood, routine, and conventional, see MPEP 2106.05(d) - Storing and retrieving information in memory.  Accordingly, the claim does not recite significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, claim 11 is rejected under 35 U.S.C. 101, mutatis mutandis (the addition of generic computer components does not make the claim patent eligible), as reciting an abstract idea without adding significantly more than the judicial exception.

Claims 3-6 and 13-15 only modify the abstract idea by including a further category of data collection, which also does not add significantly more or provide a specific application of the judicial exception.

Claims 7-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations of claims directed to a mathematical concept, specifically a mathematical relationship.  Accordingly, the claims fall within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea. The claims are not patent eligible.

Allowable Subject Matter
Claims 1, 3-8, 11, 13-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

Response to Arguments
Regarding the 35 U.S.C. 101 rejections, Applicant's arguments have been fully considered but have been found unpersuasive.  Applicant argues that 1) the claims’ abstract idea does not fall into any of the subject matter groupings of abstract ideas, and 2) the features of the claims are integrated into a practical application of a hydrocarbon reservoir evaluation system.  Examiner disagrees for at least the following reasons.
First, the claims’ abstract ideas fall within the mental processes and/or mathematical concepts subject matter groupings as outlined in the rejection above.
Second, Applicant is stating the incorrect standard to determine a practical application when saying that the features of the claim such as generating values or determining differences (see Remarks page 12) integrate the abstract idea into a practical application.  The correct test is whether the additional elements integrate the judicial exception into a practical application, see MPEP 2106.04.  The additional elements are mere data gathering or generic computer components.  Neither of these integrate an abstract idea into a practical application; looked at individually or the claim as a whole.  Therefore, the abstract idea is not integrated into a practical application.  The claims are not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B./           Examiner, Art Unit 2123 

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123